         Case 1:20-cv-00323-LY Document 107 Filed 05/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS                         Zfl2Oiy2f     PM i:32
                              AUSTIN DIVISION

PLANNED PARENTHOOD
CENTER FOR CHOICE, et al.,

                       Plaintiffs,
V.                                                          CAUSE NO. 1:20-CV-00323-LY

 GREG ABBOTT, et al.,

                       Defendants


                                          ORDER


       On this date, the Court considered State Defendants' Unopposed Motion for Extension

of Time to File Response to Plaintiffs' Amended Complaint for Injunctive and Declaratory

Relief. After considering the motion, the Court is of the opinion the motion is meritorious and

should be granted

       IT IS THEREFORE ORDERED that State Defendants' Unopposed Motion for

Extension of Time to File a Response is hereby GRANTED. The deadline to file response to

Plaintiffs' Amended Complaint for Injunctive and Declaratory Relief is now June 25, 2020.


SIGNED this                of                         ,   2020.



                                           LE   EAKEL
                                           UNITED STATES DISTRICT JUDGE
